Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21st, 2022 has been entered.
 
Response to Amendment
The amendment filed January 21st, 2022 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated August 24th, 2021 are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. (US 2015/0318477 A1).

In view of Claim 1, Irwin et al. discloses a solar cell (Figure 7) comprising:
a cathode (Figure 7, #3902);
a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086); and
an anode (Figure 7, #3912) in the state order (from bottom to top), wherein the anode is made of metal (Paragraph 0049 – silver);
wherein the photoelectric conversion layer comprises an organic-inorganic perovskite compound (Figure 7, #3908 & Paragraph 0086) represented by the formula: R-M-X3 wherein R represents an organic molecule, M represents a metal atom, and X represents a Halogen (Paragraph 0026).
an interfacial layer between any two other layers of material and that a perovskite material device may contain zero, one, two, three, four, five or more interfacial layers (Figure 7, #3911) that consists of carbon, e.g., graphite, graphene, fullerenes or carbon nanotubes (all carbon materials), wherein these layers enhance charge transport and collection between two layer of materials (Paragraph 0038). 
In regards to the limitation that the layer is a “diffusion prevention layer” Irwin et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the layer to prevent diffusion between adjacent layers.  See MPEP 2112.01 I.

Applicant has defined a denseness and continuousness of the diffusion layer to be where the diffusion prevention layer has a top and bottom surface that are not touching (Instant Specification – Paragraph 0028).  Irwin et al. teaches that the layers in embodiments are discrete and comprise substantially contiguous material (Paragraph 0079 & 0082), wherein contiguous is interpreted as being defined as “touching or connected throughout in an unbroken sequence”.  Irwin et al. teaches the same structure as recited, where the top and bottom surface of the diffusion prevention layer is not touching (Figure 7, #3911), accordingly, Irwin et al. teaches the diffusion prevention layer has denseness and continuousness such that the photoelectric conversion layer and the anode are completely apart from each other with the diffusion prevention layer present therebetween.

In view of Claim 3, Irwin et al. is relied upon for the reasons given above in addressing Claim 1.  Irwin et al. teaches that the cathode is a transparent electrode (Figure 7, #3902 & Paragraph 0084).

In view of Claim 4, Irwin et al. is relied upon for the reasons given above in addressing Claim 1.  Irwin et al. discloses a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911), wherein the hole transport layer contains a P-type conductive polymer or P-type low-molecular organic semiconductor (Paragraph 0087).



In view of Claim 8, Irwin et al. is relied upon for the reasons given above in addressing Claim 5.  Irwin et al. discloses a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911), wherein the hole transport layer contains a P-type conductive polymer or P-type low-molecular organic semiconductor (Paragraph 0087).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable Snaith et al. (US 2015/0249170 A1) in view of Irwin et al. (US 2015/0318477 A1).

In view of Claim 1, Snaith et al. teaches a solar cell (Figure 1), comprising:
a cathode (Figure 1, FTO);
a photoelectric conversion layer (Figure 1, Perovskite supported on TiO2); and 
an anode in the stated order (Figure 1, Ag).
Snaith et al. discloses the photoelectric conversion element comprises an organic-inorganic perovskite compound represented by the formula: R-M-X3 wherein R represents an organic molecule, M represents a metal atom, and X represents a halogen (Paragraph 0190-0196).
Snaith et al. does not disclose a diffusion prevention layer between the photoelectric conversion layer and the anode consisting of carbon.
Irwin et al. teaches that a carbon layer (Figure 7, #3911 & Paragraph 0038) is interposed between the photoelectric conversion layer (Figure 7, #3908) and the anode such that they are completely apart from each other with the diffusion prevention layer present therebetween (Figure 7, #3912).  Irwin et al. teaches that the inclusion of the carbon layer advantageously enhances charge transport and/or collection between two layers or materials while also help preventing/reducing the likelihood of charge recombination once a charge has been transported away from one of the materials adjacent to the carbon layer, while also physically and electrically homogenizing the substrates to creates variations in substrate roughness, dielectric contact, adhesion, and creation or quenching of defects (Paragraph 0038).
Applicant has defined a denseness and continuousness of the diffusion layer to be where the diffusion prevention layer has a top and bottom surface that are not touching (Instant Specification – 
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a layer consisting of carbon that has a denseness and continuousness disposed between a photoelectric conversion layer and an anode that are completely apart from each other as disclosed by Irwin et al. in Snaith et al. solar cell for the advantages of enhancing charge transport and/or collection between two layers or materials while also help preventing/reducing the likelihood of charge recombination once a charge has been transported away from one of the materials adjacent to the carbon layer, while also physically and electrically homogenizing the substrates to creates variations in substrate roughness, dielectric contact, adhesion, and creation or quenching of defects (Paragraph 0038).
In regards to the limitation that the layer is a “diffusion prevention layer” Irwin et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the layer to prevent diffusion between adjacent layers.  See MPEP 2112.01 I.

In view of Claim 3, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 1.  Snaith et al. teaches that the cathode is a transparent electrode (Figure 1, FTO).


Irwin et al. discloses the configuration where a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911).

In view of Claim 7, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 3. Snaith et al. teaches a solar cell has a hole transport layer adjacent a photoelectric conversion layer, wherein the hole transport layer contains a P-type conductive polymer (Figure 1, Spiro-OMeTAD).
Irwin et al. discloses the configuration where a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911).

In view of Claim 8, Snaith et al. and Irwin et al. are relied upon for the reasons given above in addressing Claim 5. Snaith et al. teaches a solar cell has a hole transport layer adjacent a photoelectric conversion layer, wherein the hole transport layer contains a P-type conductive polymer (Figure 1, Spiro-OMeTAD).
Irwin et al. discloses the configuration where a hole transport layer (Figure 7, #3910 & Paragraph 0087) is disposed between a photoelectric conversion layer (Figure 7, #3908 & Paragraph 0086), and the diffusion prevention layer (Figure 7, #3911).


Response to Arguments
Applicant argues that Irwin et al. does not disclose a diffusion prevention layer consisting of carbon wherein the diffusion prevention layer has a denseness and continuousness such that the photoelectric conversion layer and the anode are completely apart from each other with the diffusion prevention layer present therebetween.  The Examiner respectfully disagrees and points out to Applicant that Irwin et al. teaches that the diffusion prevention layer (Figure 7, #3911) is interposed between the photoelectric conversion layer (Figure 7, #3908) and the anode (Figure 7, #3912) such that they are completely apart from each other with the diffusion prevention layer present therebetween.
Applicant has defined a denseness and continuousness of the diffusion layer to be where the diffusion prevention layer has a top and bottom surface that are not touching (Instant Specification – Paragraph 0028). Irwin et al. teaches that the layers in embodiments are discrete and comprise substantially contiguous material (Paragraph 0079 & 0082), wherein contiguous is interpreted as being defined as “touching or connected throughout in an unbroken sequence”.
 Irwin et al. teaches the same structure as recited, where the top and bottom surface of the diffusion prevention layer is not touching (Figure 7, #3911), accordingly, Irwin et al. teaches the diffusion prevention layer has denseness and continuousness such that the photoelectric conversion layer and the anode are completely apart from each other with the diffusion prevention layer present therebetween.

Applicant argues that unexpected results are provided in the specification, and in an obviousness analysis, evidence of unexpected results, when present, should be considered. Applicant submits that Example 4 of the Specification uses a continuous dense film of carbon as the diffusion 
First, the Examiner respectfully points out to Applicant that there is no part in the disclosure cited where Comparative Example 11 is shown to not be a dense film, in fact the specification is silent on whether this material is porous or non-porous.  Accordingly, the specification does not show that excellent effects achieved by the present claims are exhibited only when the diffusion prevention layer is a continuous dense film of carbon.  Accordingly, for at least this reason, the argument is unpersuasive.
Second, Irwin et al. teaches that the inclusion of the carbon layer advantageously enhances charge transport and/or collection between two layers or materials while also help preventing/reducing the likelihood of charge recombination once a charge has been transported away from one of the materials adjacent to the carbon layer, while also physically and electrically homogenizing the substrates to creates variations in substrate roughness, dielectric contact, adhesion, and creation or quenching of defects (Paragraph 0038).
Applicant’s attention is directed to MPEP 716.02(c) II. Expected Beneficial Results are Evidence of Obviousness, “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”  In the instant case, a skilled person would recognize that the inclusion of the carbon layer disclosed by Irwin et al. leads to an improved solar cell that enhances charge transport and/or collection between two layers or materials while also help preventing/reducing the likelihood of charge recombination once a charge has been transported away from one of the materials adjacent to the carbon layer, while also physically and electrically homogenizing the substrates to creates variations in substrate roughness, dielectric contact, adhesion, and creation or quenching of defects.  All these characteristics would lead to a device with an improved 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726